DOWDELL, J.
The sole question presented by the record in this case is whether or not a judgment creditor may redeem under the statute (section 3510 of the Code of 1896j from a purchaser at a mortgage foreclosure sale of the judgment debtor’s homestead.
*308That the debtor’s homestead, within the area and value named in the statute, is not subject to levy and sale on execution for a simple contract debt, cannot be questioned. On the principle laid down in Powers v. Robinson & Co., 90 Ala. 225, 8 South. 10, we can see no escape from the conclusion that the right of redemption under the statute is not given to a judgment creditor as to the debtor’s homestead, which under the law is exempt from levy and sale on execution in favor of the judgment creditor.. The decree appealed from must be affirmed.
Affirmed.
Tyson, C. J., and Anderson and McClellan,- JJ., concur.